Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11 April 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Papasakellariou.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 22 and 27 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Papasakellariou (US 2017/0367046).

Regarding claim 1, Papasakellariou discloses a method of wireless communication (figs. 15-16), comprising: receiving, by a mobile station and included in at least one of a radio resource control configuration communication or a dynamic downlink grant that schedules a second physical downlink shared channel (PDSCH) communication (paras. 198, 201-202 and 205; note: multi-slot DCI for scheduling NL and LL PDSCHs), an indication (paras. 198, 201-202 and 205; note: puncturing indication) of whether: a first PDSCH communication (step 1640-1650; para. 211; note: NL PDSCH) is to be punctured in a set of resources in which the second PDSCH communication (para. 211; note: LL PDSCH) at least partially overlaps with the first PDSCH communication (step 1640-1650; para. 211; note: NL PDSCH symbols punctured by LL PDSCH), or both the first PDSCH communication and the second PDSCH communication are to be transmitted in the set of resources (para. 208, especially first sentence; note: NL and LL PDSCHs scheduled consecutively without puncturing as indicated); and decoding, by the mobile station, the first PDSCH communication based at least in part on the indication (step 1660; paras. 205, 208 and 211-212).  
Regarding claim 13, these limitations are rejected on the same grounds as claim 1. In addition, Papasakellariou discloses the method is performed as related to a base station for transmitting the indication and PDSCHs (fig. 12, step 1240; fig. 16; paras. 211-212).
Regarding claim  22, these limitations are rejected on the same grounds as claim 1. In addition, Papasakellariou discloses a mobile station (figs. 1 and 3) comprising a memory and one or more processors operatively coupled to the memory, the processors configured (paras. 97-98) to perform the method of claim 1.
Regarding claim 27, these limitations are rejected on the same grounds as claim 13. In addition, Papasakellariou discloses a base station (figs. 1-2) comprising a memory and one or more processors operatively coupled to the memory, the processors configured (paras. 72-74) to perform the method of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 23 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Davydov et al. (US 2018/0288745).
Regarding claims 4 and 23, Papasakellariou discloses the method of claim 1 and apparatus of claim 22, wherein the indication indicates that the first PDSCH communication is to be punctured in the set of resources in which the second PDSCH communication at least partially overlaps with the first PDSCH communication (fig. 16 and para. 211) but does not disclose, wherein decoding the first PDSCH communication comprises: setting log likelihood ratios (LLRs) associated with the set of resources to zero values; and decoding the first PDSCH communication based at least in part on setting the LLRs of the set of resources to zero values. However, Davydov discloses setting LLRs to zero for decoding a punctured PDSCH (fig. 7 and para. 78). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have decoding the first PDSCH communication comprise: setting LLRs associated with the set of resources to zero values; and decoding the first PDSCH communication based at least in part on setting the LLRs of the set of resources to zero values in the invention of Papasakellariou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing the specific manner of decoding as well-known LLR-based decoding (e.g., soft decoding) and modifying the LLR values to accommodate puncturing as is known in the art (Davydov, fig. 7 and para. 78); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 8 and 25, Papasakellariou discloses the method of claim 1 and apparatus of claim 22, wherein the indication indicates that the first PDSCH communication is to be punctured in the set of resources in which the second PDSCH communication at least partially overlaps with the first PDSCH communication but does not specifically disclose, wherein decoding the first PDSCH communication comprises: attempting to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources.  However, Davydov discloses decoding a punctured PDSCH (fig. 7 and para. 78). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have decoding the first PDSCH communication comprise: attempting to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources in the invention of Papasakellariou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, facilitate communication of data as is known in the art (Davydov, fig. 7 and para. 78); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Davydov as applied to claim 8 above, and further in view of Kim et al. (US 2017/0285130).
Claims 12, 18-21, 29-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Kim et al. (US 2017/0285130).
Regarding claims 10-11, Papasakellariou in view of Davydov does not disclose the method of claim 8, further comprising: transmitting a communication that identifies a capability of the mobile station to support attempting to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources and the method of claim 10, further comprising: receiving, based at least in part on transmitting the communication, an indication to attempt to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources. However, Kim discloses transmitting a capability for puncturing, and in response, transmitting a puncturing instruction (fig. 3, steps S310-S330; paras. 73, 76-78, 81 and 93-94). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting a communication that identifies a capability of the mobile station to support attempting to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources and receiving, based at least in part on transmitting the communication, an indication to attempt to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources in the invention of Papasakellariou in view of Davydov. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate communication format to a device (Kim, fig. 3 and paras. 73, 76-78, 81 and 93-94); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 12 and 20-21, Papasakellariou does not disclose the method of claims 1 and 13, further comprising: transmitting (receiving) one or more communications that identify at least one of: a capability of the mobile station to support puncturing of the first PDSCH communication, or a capability of the mobile station to support receiving both the first PDSCH communication and the second PDSCH communication in the set of resources; and receiving (transmitting) the indication based at least in part on transmitting (receiving) the one or more communications. However, Kim discloses a UE transmitting a capability for puncturing to a base station, and in response, a base station transmitting a puncturing instruction to a UE (fig. 3, steps S310-S330; paras. 73, 76-78, 81 and 93-94). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting (receiving) one or more communications that identify at least one of: a capability of the mobile station to support puncturing of the first PDSCH communication, or a capability of the mobile station to support receiving both the first PDSCH communication and the second PDSCH communication in the set of resources; and receiving (transmitting) the indication based at least in part on transmitting (receiving) the one or more communications in the invention of Papasakellariou in view of Davydov. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate communication format to a device (Kim, fig. 3 and paras. 73, 76-78, 81 and 93-94); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 18-19, Papasakellariou discloses the method of claim 13, wherein the indication indicates that the first PDSCH communication is to be punctured in the set of resources in which the second PDSCH communication at least partially overlaps with the first PDSCH communication (fig. 16, paras. 211-212) but does not disclose the method further comprises: receiving a communication that identifies a capability of a mobile station support attempting to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources, and the method of claim 18, further comprising: transmitting, based at least in part on receiving the communication, an indication to attempt to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources. However, Kim discloses transmitting a capability for puncturing, and in response, transmitting a puncturing instruction (fig. 3, steps S310-S330; paras. 73, 76-78, 81 and 93-94). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving a communication that identifies a capability of a mobile station support attempting to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources and the method of claim 18, further comprising: transmitting, based at least in part on receiving the communication, an indication to attempt to decode the first PDSCH communication based at least in part on the second PDSCH communication transmitted in the set of resources in the invention of Papasakellariou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate communication format to a device (Kim, fig. 3 and paras. 73, 76-78, 81 and 93-94); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 29, these limitations are rejected on the same grounds as claim 18. 
Regarding claim 30, these limitations are rejected on the same grounds as claims 20-21.
Regarding claim 32, these limitations are rejected on the same grounds as claim 19. 

Allowable Subject Matter
Claims 5-7, 9, 16-17, 24, 26, 28, 31 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2020/0021999) discloses a puncturing indication sent by RRC (para. 243).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462